--------------------------------------------------------------------------------

Back to Form 8-K [form8-k.htm]
 
 


Exhibit 10.1

SEPARATION AGREEMENT AND GENERAL RELEASE


This Separation Agreement and General Release (the “Agreement”), is entered into
on this 15th day of May, 2007 by and between Comprehensive Health Management,
Inc., a Florida corporation, on behalf of itself and any of its affiliates,
parent companies or subsidiaries (collectively the “Company”), and Imtiaz
Sattaur, an individual (“Executive”).


WHEREAS, Executive entered into a Restrictive Covenant Agreement on December 12,
2003 (the “Restrictive Covenant Agreement”) with the Company which generally
prohibits Executive, for a one year period, from (1) accepting employment with a
competitor; (2) soliciting, hiring or recruiting employees of the Company; (3)
requesting or advising any provider, member or agent of the Company to withdraw,
curtail, alter, modify or cancel its dealings with the Company; and (4)
disparaging the Company at any time after the termination of his employment;
 
WHEREAS, Executive entered into a Confidentiality Agreement with the Company on
December 12, 2003 (the “Confidentiality Agreement”) which (1) obligates
Executive to return all Company property and materials and any copies thereof,
whether in electronic or hard copy form; and (2) prohibits Executive from ever
using or disclosing any confidential information of the Company;


WHEREAS, Executive entered into numerous stock option agreements and restricted
stock agreements (the “Equity Agreements”) during his employment which required
Executive, in exchange for the right to vest and exercise valuable stock options
and shares of restricted stock, to agree to certain covenants including but not
limited to the commitment not to compete with the Company for a period of up to
one year after his termination of employment;


WHEREAS, the parties have agreed to resolve certain matters related to
Executive’s termination of service and to ensure that Executive complies with
his duties and obligations to the Company;


WHEREAS, the Company wishes to provide certain termination consideration, in
exchange for Executive’s covenants contained in this Agreement;
 
WHEREAS, Executive represents and warrants that he has not engaged in any action
which would violate his existing commitments regarding non-solicitation and
recruitment of Company employees as reflected in the Restrictive Covenant
Agreement; and
 
WHEREAS, Executive and the Company would like to formalize their agreement
regarding the termination of their relationships.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements set forth herein, which covenants and agreements constitute good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:



 


--------------------------------------------------------------------------------



1. Unconditional and Full General Release of All Claims. In exchange for the
financial consideration set forth in Section 2 below, Executive on his behalf
and on behalf of his agents, heirs, administrators, executors, attorneys and
assigns, and anyone acting or claiming on each of their respective behalves,
hereby covenants never to sue, releases, waives, acquits, and forever discharges
the Company, its divisions, subsidiaries, affiliates, parents, related entities,
and their respective past or present employees, officers, directors,
stockholders, partners, investors, executives, managers, agents, attorneys,
representatives, successors and assigns, and anyone acting on their joint or
several behalf (collectively, the “Releasees”), from any and all claims,
actions, causes of action, demands, damages, suits in equity, costs, expenses,
liabilities, or other losses, of any kind whatsoever, whether known or unknown,
which exist or may exist from the beginning of time up to and including the date
of Executive’s execution of this Agreement or which in any way arise from, grow
out of, or are related to events or circumstances that occurred on or prior to
the date of Executive’s execution of this Agreement, including but not limited
to any matter related to Executive’s employment with the Company or the
termination thereof. By way of example only and without limiting the immediately
preceding sentence, as used herein the terms “claims,” “causes of action” and
“demands” shall include, and Executive agrees that neither Executive nor
Executive’s representative(s) shall file, or cause to be filed, a charge,
complaint, lawsuit, or any other claim against the Releasees with respect to,
(a) any federal, state, or local employment law or statute, including, but not
limited to Title VII of the Civil Rights Act(s) of 1964, as amended, the
Americans with Disabilities Act, the Age Discrimination in Employment Act, the
Older Workers’ Benefit Protection Act, the Family and Medical Leave Act, the
Employee Retirement Income Security Act or Chapters 448 or 760 of the Florida
Statutes, or (b) any claim based on the existence or breach of oral or written
contracts of employment, the negligence of any Releasee, negligent or
intentional misrepresentations, promissory estoppel, interference with contract
or employment, defamation or damage to business or personal reputation, assault
and battery, negligent or intentional infliction of emotional distress, unlawful
discharge in violation of public policy, discrimination, retaliation, wrongful
discharge, sexual harassment, whistleblowing, breach of implied covenant of good
faith, fraud, stock fraud, equity, tort, intellectual property, personal injury,
spoliation of evidence, wage and hour law, statute or common law, claims for
severance pay, claims related to equity compensation and/or fringe benefits,
claims for attorneys’ fees, vacation pay, debts, accounts, compensatory damages,
punitive or exemplary damages or liquidated damages. Notwithstanding the
foregoing, Executive shall not be deemed to have released any of the following
claims: (i) claims for indemnity or contribution or claims for coverage under
any D&O insurance policies maintained by the Company or its subsidiaries, in
each case, in respect of claims asserted against Executive in his capacity as an
employee or officer of the Company or its subsidiaries, (ii) claims for vested
retirement benefits or continued welfare coverage, (iii) claims based on events
occurring after this agreement is executed by Executive or (iv) claims for
payments from the Escrow (as defined below) in accordance with the terms of this
Agreement and the Escrow Agreement (as defined below).



--------------------------------------------------------------------------------


 
2. Financial Consideration.


(a) In exchange for Executive’s commitments as outlined in this Agreement, the
Company shall provide to Executive a lump-sum separation payment in the amount
of $135,000, less all applicable withholding taxes and will reimburse Executive
for the monthly premium costs incurred by Executive during the 12 month period
commencing May 1, 2007 in connection with continuing the health insurance
coverage of Executive and his eligible dependents pursuant to Section 4980B of
the Internal Revenue Code of 1986, as amended. The Company shall make such
payment to Executive within ten days of the later of (i) the Effective Date or
(ii) the date of execution of this Agreement by Executive. Executive shall not
accrue or be eligible for any salary, pay, benefits, or other consideration from
the Company other than as outlined herein. Executive acknowledges and agrees
that Executive is not otherwise entitled to any severance pay.


(b) Executive acknowledges that, absent this Agreement, Executive has no legal,
contractual or other entitlement to the consideration set forth in this Section
2 and that such consideration constitutes valid and sufficient consideration for
Executive’s release of claims and other obligations set forth in this Agreement.


3. Severance of Employment. Pursuant to this Agreement, Executive agrees and
recognizes that Executive voluntarily resigned his employment relationship with
the Company on April 6, 2007 (the “Separation Date”).


4. Acceptance of Agreement; Revocation. This Agreement was received by Executive
on April 6, 2007. Executive may accept this Agreement by returning a signed
original to the Company. This Agreement shall be withdrawn if not accepted as
provided in the previous sentence on or before May 18, 2007. Executive shall
have seven days after signing this Agreement to revoke it by delivering written
confirmation of revocation to the Company within such seven day period. This
Agreement will not become effective until the revocation period has expired
without revocation of this Agreement by Executive (the “Effective Date”).


5. Future Employment. Executive agrees that Executive will not seek
reinstatement or apply for future employment with the Company or any of its
present or future affiliates.


6. Non-Competition; Non-Solicitation.


(a) Executive agrees that he will abide by all covenants he has previously
agreed to observe, including but not limited to the Covenants (as hereinafter
defined).


(b) Executive agrees that, to the extent Executive intends to accept employment
with, or provide consulting or other services to, any entity that is engaged,
directly, indirectly or through an affiliate, in the healthcare industry (the
“Employer”) during the Restricted Period (as hereinafter defined), Executive
shall: (1) provide copies to the Employer of the Covenants prior to accepting
employment with, or providing services to, the Employer; (2) provide reasonable
notice to the Company (no less than one month prior to assuming any employment
responsibilities with, or providing services to, the Employer) of Executive’s
intent to provide employment or other services of any kind; (3) provide
information reasonably satisfactory to the Company regarding the nature of the
work Executive intends to perform for the Employer and the nature of the
business of the Employer and its affiliates to enable the Company to make a
reasoned determination as to whether Executive’s services will violate any of
the Covenants; (4) provide monthly certifications during the Restricted Period
that Executive’s duties and responsibilities with the Employer are consistent
with those described in clause (3) above and otherwise do not violate any of the
Covenants; and (4) obtain from the Employer monthly certifications during the
Restricted Period that are addressed directly to the Company that state that
Executive’s duties and responsibilities with the Employer are consistent with
those described in clause (3) above and otherwise do not violate any of the
Covenants.



--------------------------------------------------------------------------------


 
7. Confidential Information and Return of Company Property Executive has
returned any and all Company property, including but not limited to laptop
computer, blackberry, cell phone and any other equipment provided by the Company
to Executive. Executive further agrees that neither Executive nor Executive’s
affiliates will at any time for any reason, in any fashion, form or manner,
either directly or indirectly, divulge, disclose or communicate to any person,
firm, corporation or other business entity, in any manner whatsoever, any
confidential information or trade secrets concerning the business of the Company
or any of its affiliates, including without limiting the generality of the
foregoing, methods or systems of its or their operation or management, any
information regarding its or their financial matters, or any other material
information (including member, subscriber and provider lists and identifying
information regarding members and subscribers) concerning the business of the
Company or any of its affiliates, its or their manner of operation, its or their
plans or other material data (the “Business”). Executive agrees that neither
Executive nor any of Executive’s affiliates shall retain any confidential or
proprietary information, including, without limitation, any member, subscriber
or provider lists, identifying information regarding members or subscribers,
pricing methods, financial structures, correspondence, accounts, records, or any
other documents or property made or held by Executive or any of Executive’s
affiliates, or under Executive’s or any of Executive’s affiliates’ control, in
relation to the Business of the Company or its affiliates, nor shall Executive
or any of Executive’s affiliates retain any copy of any such confidential or
proprietary information, all of which (whether in hard copy or electronic format
and including all originals and copies) shall immediately be returned to the
Company prior to mutual execution of this Agreement.


8. Nondisclosure of Terms.


(a)  Except as otherwise required by law, the parties agree that the terms and
conditions of this Agreement are and shall remain confidential, it being
understood that the Company shall be permitted to publicly file this Agreement
if required by law. Except as specifically set forth herein, Executive shall not
disclose the terms of this Agreement in whole or in part to any individual or
entity without prior written consent of the Company.


(b)  Executive agrees that he will not disclose the terms of this Agreement to
any person except (i) to members of Executive’s immediate family and Executive’s
professional advisors, who shall be advised of the confidentiality provisions of
this Section 8, (ii) to the extent required by a final and binding court order
or other compulsory process, (iii) to any federal, state, or local taxing
authority, or (iv) any entity with which Executive seeks employment consistent
with the terms of Section 6. Upon Executive’s receipt of any order, subpoena, or
other compulsory process demanding production or disclosure of this Agreement,
Executive agrees that no later than ten business days prior to the date that
such disclosure is to be made, Executive will notify the Company in writing of
the requested disclosure, including the proposed date of the disclosure, the
reason for the requested disclosure, and the identity of the individual or
entity requesting the disclosure.



--------------------------------------------------------------------------------


 
(c) Executive further understands and agrees that this Agreement shall not be
admissible as evidence in any court proceeding or administrative proceeding,
except that the Company or Executive may submit this Agreement to any
appropriate forum in the event of an alleged breach of this Agreement.


9. Future Cooperation.  


(a) Executive agrees to fully and completely cooperate with the Company, its
advisors, and its legal counsel with respect to any litigation that is pending
against the Company and any claim or action that may be filed against the
Company in the future, in each case, to the extent Executive has knowledge
relevant to such action. Such cooperation shall include making Executive
available at reasonable times and places, taking into account Executive’s
personal and business schedule, for interviews, reviewing documents, testifying
in a deposition or a legal or administrative proceeding, and providing advice to
the Company in preparing defenses to any pending or potential future claims
against the Company.


(b)  If Executive is legally required to appear or participate in any proceeding
that involves or is brought against the Company, Executive agrees to disclose to
the Company no later than ten business days prior to the date that such
disclosure is to be made what Executive plans to say or produce and otherwise
cooperate fully with the Company.


(c)  The Company agrees to pay Executive at an hourly rate of $350 for services
rendered by Executive at the request of the Company pursuant to this Section 9
(a) or (b).


(d)  Executive agrees to reasonably cooperate with the Company as necessary for
the Company to comply with its public disclosure requirements, including
providing information necessary to complete any D&O Questionnaire or any similar
document.


10. Nondisparagement; No Communication Regarding the Company. Executive agrees
that he shall not talk about or otherwise communicate to any third parties in a
malicious, disparaging, or defamatory manner regarding the Company or any aspect
of Executive’s prior employment therewith. Executive shall not make or authorize
to be made any written or oral statement that may disparage or damage the
reputation of the Company or its past or present employees, officers, or other
representatives. Further, Executive agrees that Executive will not talk about or
otherwise communicate to any third parties regarding the Company, including but
not limited to any aspect of Executive’s employment or the termination thereof,
unless legally compelled to do so. The Company shall not authorize, and shall
direct its executive officers and senior vice presidents to not make, any
statements inconsistent with the statements set forth on Exhibit A. Nothing
herein shall prevent either party from making truthful statements required to be
made pursuant to applicable law.



--------------------------------------------------------------------------------


 
11. Provisions Necessary and Reasonable. Executive agrees that (a) the
provisions of Sections 6, 7 and 10 of this Agreement are necessary and
reasonable to protect the Company’s confidential information and goodwill; and
(b) in the event of any breach of any of the covenants set forth herein, the
Company would suffer substantial irreparable harm and would not have an adequate
remedy at law for such breach. The Company agrees that (a) the provisions of
Section 10 of this Agreement are necessary and reasonable to protect the
Executive’s reputation; and (b) in the event of any breach of any of the
covenants set forth herein, Executive would suffer substantial irreparable harm
and would not have an adequate remedy at law for such breach. In recognition of
the foregoing, the Executive and the Company agree that in the event of a breach
or threatened breach of any of these covenants, in addition to such other
remedies as the Company and Executive may have at law, without posting any bond
or security, the Company and Executive shall be entitled to seek and obtain
equitable relief, in the form of specific performance, and/or temporary,
preliminary or permanent injunctive relief, or any other equitable remedy which
then may be available. The seeking of such injunction or order shall not affect
the Company’s or Executive’s right to seek and obtain damages or other equitable
relief on account of any such actual or threatened breach.
 
12. Treatment of Options. Exhibit B sets forth options to acquire shares of the
Company’s common stock (“Shares”), that have been previously granted to
Executive pursuant to the Wellcare Holdings, LLC 2002 Employee Option Plan (the
“2002 Options”) and the Wellcare Health Plans, Inc. 2004 Equity Incentive Plan
(the ”2004 Options” and, together with the 2002 Options, the “Options”), in each
case, that are vested and exercisable on the date hereof. The Options shall
remain outstanding and exercisable in accordance with their terms. All other
unvested equity awards or options to acquire Shares granted to Executive shall
be terminated as of the Separation Date. Promptly after, but in any event within
ten business days after, any and all exercises of the Option(s), 40% of the net
proceeds of such exercise(s) (i.e., after taking into account the payment of the
applicable exercise price, any associated brokerage and interest costs and
applicable taxes) (the “Escrowed Funds”) shall be deposited in escrow (the
“Escrow”) and held until paid out in accordance with the Escrow Agreement (as
hereinafter defined). The parties shall, in good faith, use commercially
reasonable efforts to select a mutually agreeable Escrow agent and to negotiate
and execute an Escrow Agreement (the “Escrow Agreement”) substantially in the
form attached as Exhibit C, with such modifications as the Escrow Agent shall
reasonably request, as soon as reasonably practicable after the date hereof. In
the event the Escrow Agreement has not been executed by the date Executive
exercises any Options, WellCare shall hold the Shares that would have been
deposited in the Escrow and deposit such Shares in the Escrow promptly after
full execution of the Escrow Agreement. The Escrowed Funds shall be paid to
Executive in accordance with Section 5 of the Escrow Agreement if, during the
period ending on the first anniversary of the Separation Date (or such shorter
period during which the applicable Covenants contained in each such Agreement
apply in accordance with their terms) (the “Restricted Period”), Executive
complies with his duties and obligations imposed under this Agreement and under
the Restrictive Covenant Agreement, Confidentiality Agreement and Equity
Agreements (collectively, the “Agreements”) (including, without limitation, the
non-competition, non-solicitation, non-interference and confidentiality
covenants set forth in the Agreements) (the “Covenants”). Without in any way
limiting other remedies available to the Company, the Escrowed Funds shall be
paid to the Company in accordance with Section 5 of the Escrow Agreement, and
Executive will forfeit any right or entitlement to any portion of the Escrowed
Funds if, during the Restricted Period, the Executive fails to comply with this
Agreement or the Covenants during the Restricted Period. This Section 12 shall
supersede and replace the repurchase provisions included in the 2002 Options.
For the sake of clarity, any amount that would have been paid to Executive
pursuant to this Section 12 shall be paid, in the event of Executive’s death, to
his estate or designated beneficiaries.
 

--------------------------------------------------------------------------------


 
13. No Admission of Wrongful Conduct. Executive hereby acknowledges and agrees
that, by the Company providing the financial consideration described above and
entering into this Agreement, neither the Company nor the Releasees are
admitting any unlawful or otherwise wrongful conduct or liability to Executive
or Executive’s heirs, executors, administrators, assigns, agents, or other
representatives.


14. Executive Acknowledgment. EXECUTIVE UNDERSTANDS AND AGREES THAT EXECUTIVE
MAY BE WAIVING SIGNIFICANT LEGAL RIGHTS BY SIGNING THIS AGREEMENT, AND
ACKNOWLEDGES THAT EXECUTIVE IS EXECUTING THIS AGREEMENT VOLUNTARILY AND OF
EXECUTIVE’S OWN FREE WILL AND THAT EXECUTIVE FULLY UNDERSTANDS THE TERMS OF THIS
AGREEMENT. Further, Executive acknowledges that Executive has had an opportunity
to review this Agreement fully and to discuss its terms with legal counsel or
any other advisor of Executive’s choice prior to its execution.


15. Ownership of Claims; No Filing of Claims. Executive represents, warrants and
agrees that Executive has not heretofore assigned or transferred, or purported
to assign or transfer, to any person, any claim or portion thereof or interest
therein. Executive further represents and warrants that Executive does not
presently have on file any claims, charges, grievances or complaints against any
of the Releasees in or with any administrative, state, federal or governmental
entity, agency, board or court, or before any other tribunal or panel or
arbitrators, public or private, based upon any actions or omissions by the
Releasees occurring prior to the Effective Date.
 
16. No Attorneys’ Fees or Costs. Each of Executive and the Company acknowledges
and agrees that the other shall not be required to pay any attorneys’ fees or
any other costs incurred in connection with the representation of either party
in this matter.
 
17. Arbitration. Any dispute regarding any aspect of this Agreement, including
its formation, or any act which would violate any provision in this Agreement
(other than disputes with respect to alleged violations of the covenants
contained in Sections 6, 7 or 10 hereof, and the Company’s pursuit of the
remedies described in Section 11 hereof in connection therewith) shall be
resolved in final and binding arbitration by an experienced employment law
arbitrator licensed to practice law in Florida and selected in accordance with
the rules of the American Arbitration Association, as the exclusive remedy for
such dispute. Judgment on any award rendered by such arbitrator may be entered
in any court having proper jurisdiction.
 

--------------------------------------------------------------------------------


 
18. No Representations. Executive represents and acknowledges that in executing
this Agreement Executive is not relying upon and has not relied upon any
representation or statement, other than as set forth herein, made by the Company
or any agents, representatives, or attorneys of the Company with regard to the
subject matter, basis or effect of this Agreement or otherwise.
 
19. Successors. This Agreement shall be binding upon, inure to the benefit of,
and be enforceable by the parties hereto and their respective successors and
assigns.


20. Governing Law; Jurisdiction. This Agreement is made and entered into in the
State of Florida, and shall in all respects be interpreted, enforced and
governed by and under the internal laws of the State of Florida. Each of the
undersigned hereby consents to the personal jurisdiction of the state and
federal courts in the County of Hillsborough, Florida, for purposes of any
action to enforce, or for a breach of, this Agreement.
 
21. Counterparts and Facsimile Execution. This Agreement may be executed and
delivered (a) in one or more counterparts, each of which shall be deemed to be
an original, but all of which together shall constitute one and the same
instrument, and/or (b) by facsimile, in which case (i) the instrument so
executed and delivered shall be binding and effective for all purposes, and (ii)
the parties shall nevertheless exchange substitute hard copies of such facsimile
instruments as soon thereafter as practicable (but the failure to do so shall
not affect the validity of the instruments executed and delivered by facsimile).
 
22. Entire Agreement. This Agreement constitutes the entire agreement between
the Company and Executive and this Agreement shall supersede any prior written
or oral agreements, understandings, or arrangements between the parties
regarding any of the items addressed in the sections above, except the terms of
the Restrictive Covenant Agreement, the Equity Agreements and the
Confidentiality Agreement, which agreements shall remain in full force and
effect. Any modifications to this Agreement must be done in writing and signed
by both parties.


23. Miscellaneous.
 
(a)  Should any provision of this Agreement be declared or determined by any
court to be illegal or invalid, the validity of the remaining parts, terms, or
provisions shall not be affected thereby and said illegal or invalid part,
terms, or provisions shall be deemed not to be a part of this Agreement.
 
(b) As used in this Agreement, the masculine, feminine or neuter gender, and the
singular or plural number, shall be deemed to include the others whenever the
context so indicates or requires.
 

 


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Executive and a duly authorized representative of the
Company hereby certify that they have read this Agreement in its entirety and
voluntarily executed it in the presence of competent witnesses, as of the date
set forth under their respective signatures.
 


EMPLOYEE
 
 
    /s/ IMTIAZ SATTAUR       
Imtiaz Sattaur
 
5/15/07
Date
 
  /s/ FARAH D. SATTAUR   
Witness
 
5/17/07
Date
 
COMPANY
 
COMPREHENSIVE HEALTH MANAGEMENT, INC.
By:  /s/ THADDEUS BEREDAY      
Thaddeus Bereday, Senior Vice President and General Counsel
 
  5/15/07  
Date
 
   /s/ MICHAEL HABER       
Witness
 
5/15/07
Date


